   Case: 1:19-cr-00226 Document #: 229 Filed: 01/27/21 Page 1 of 9 PageID #:1038




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 UNITED STATES OF AMERICA
                                                 No. 19 CR 226-1
          v.
                                                 Honorable Virginia M. Kendall
 ROBERT M. KOWALSKI

     THE GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTIONS
                  RELATED TO DISCOVERY

      The UNITED STATES OF AMERICA, through JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, respectfully requests that

this Court deny defendant’s motions related to discovery, specifically: a motion

entitled “Specific Request for Information,” Dkt. 190; a second motion entitled

“Specific Request for Information,” Dkt. 198; a motion entitled “Motion to Compel

Discovery,” Dkt. 216; a motion entitled “Motion to Compel Discovery Death Scene

Information,” Dkt. 217; and a motion entitled “Motion to Compel Discovery OIG

Investigation Information,” Dkt. No. 218.

      Defendant is engaging in discovery as if he is a party to a civil case using the

functional equivalents of interrogatories and document production requests which

have no place in a criminal case. Moreover, as explained below, many of the items

requested by defendant have already been provided, or will be provided in the near

future.
     Case: 1:19-cr-00226 Document #: 229 Filed: 01/27/21 Page 2 of 9 PageID #:1039




I.      Background of Case and Discovery Productions

        Defendant Robert Kowalski was initially indicted on bankruptcy-related

charges on March 28, 2019, after first being charged by criminal complaint. Dkts. 1,

36. A superseding indictment was returned on February 6, 2020, which alleged that

defendant Robert Kowalski committed bankruptcy and tax-related violations. Dkt.

85. A second superseding indictment was returned on August 27, 2020, charging not

only the tax and bankruptcy violations, but also charges related to a multi-year fraud

at Washington Federal Bank for Savings, which failed in late 2017. Dkt. 120.

        Discovery in this case is voluminous, and is ongoing and has been produced on

a rolling basis. Discovery productions were tendered to Robert Kowalski’s counsel,

Imani Chiphe, on or about the following dates: May 3, 2019; February 11, 2020; April

14, 2020; September 25, 2020; October 1, 2020; October 15, 2020; and October 20,

2020.

        On or about November 23, 2020, defendant Robert Kowalski’s request to

proceed pro se was granted by this Court. The government then reproduced a portion

of defendant’s discovery to the defendant at the MCC on or about December 16, 2020.

        On or about December 30, 2020, the government sent to defendant’s residence

a FedEx package that contained a reproduction of all discovery to date, as well as an

additional discovery production. Even though defendant Robert Kowalski is on home

incarceration, FedEx records show that they were unable to obtain a signature for

this package. The package then sat at a local FedEx office waiting for defendant

Kowalski or his designee to pick it up; ultimately it was returned as undeliverable to



                                          2
      Case: 1:19-cr-00226 Document #: 229 Filed: 01/27/21 Page 3 of 9 PageID #:1040




the United States Attorney’s Office in mid-January, and was resent and delivered to

defendant Kowalski on January 18, 2021.

         Another discovery production was sent to defendant Kowalski on January 21,

2021.

II.       Legal Analysis

         The Supreme Court has repeatedly held that a defendant in a federal criminal

case has no constitutional right to engage in discovery. See Weatherford v. Bursey,

429 U.S. 545 (1977); Wardius v. Oregon, 412 U.S. 470 (1973). Neither does a

defendant in a federal criminal case have a constitutional entitlement to a complete

and detailed accounting of all investigatory work in a case. See Arizona v.

Youngblood, 488 U.S. 51, 55 (1988); United States v. Agars, 427 U.S. 97, 109 (1976);

Moore v. Illinois, 408 U.S. 786, 795 (1972). Rather, the rights of a defendant to

disclosure in a federal criminal case are set forth in Brady v. Maryland, 373 U.S. 83

(1963), Giglio v. United States, 405 U.S. 150 (1972), the Jenks Act,1 and Federal Rule

of Criminal Procedure 16.2 Nor does the government’s discovery obligations extend to


        The Jenks Act provides that the defendant shall receive any statements of a
         1

government witness after the witness has testified, specifically precluding subpoena,
discovery or inspection of a government witness’ statements until after the witness
has testified. 18 U.S.C. § 3500.


         Rule 16(a)(1), which is entitled “Information Subject to Disclosure”, provides
         2

that the government, upon request, must provide an individual defendant: (1) the
defendant’s oral statements; (2) the defendant’s written or recorded statements; (3)
the defendant’s prior criminal record, (4) documents and tangible objects which are
within the government’s possession, custody or control and which are material to the
preparation of the defense or are intended for use by the government as evidence in
its case-in-chief; (5) reports of examinations and tests; and (6) a written summary of
any expert testimony the government intends to use in its case-in-chief. Rule 16(a)(2),
                                           3
   Case: 1:19-cr-00226 Document #: 229 Filed: 01/27/21 Page 4 of 9 PageID #:1041




materials in the general possession of entities that are not part of the prosecution

team. See, e.g., United States v. Morris, 80 F.3d 1151, 1169 (7th Cir. 1996) (explaining

that the prosecution team’s discovery obligations do not extend to other governmental

agencies that are not part of the prosecution team).

       The terms of both Rule 16 and the Jenks Act make clear that a defendant in a

federal criminal case cannot engage in general discovery of the type which occurs in

federal civil cases, as both are quite specific as to the items which are and are not to

be disclosed to a defendant. Neither the Federal Rules of Criminal Procedure nor the

government’s obligations under Brady and Giglio provide any authority for a

defendant to search through materials in the possession of the government or third-

parties in order to obtain any more discovery than that to which he is entitled under

Rule 16 and the Jenks Act.

III.   Specific Discovery Requests

       A.    Discovery Related to Supervision by the Office of the Comptroller of the
             Currency

       During the last years of Washington Federal’s existence, it was regulated by

the Office of the Comptroller of the Currency (OCC), who performed periodic

examinations of the bank. Defendant Kowalski moved to compel records related to

the OCC, including: (1) records provided by Washington Federal to the OCC as part

of their regulatory monitoring; (2) supervisory files of the OCC, including




which is entitled “Information Not Subject To Disclosure”, specifically provides that
Rule 16 does not authorize discovery or inspection of statements made by government
witnesses or prospective government witnesses except as provided in the Jenks Act.

                                           4
    Case: 1:19-cr-00226 Document #: 229 Filed: 01/27/21 Page 5 of 9 PageID #:1042




examination reports, work papers, etc.; (3) identification of the various examiners

who performed each exam; and (4) records related to supervision by the Office of

Thrift Supervision (OTS), which regulated the bank prior to the OCC. Dkt. 218.

     The government has tendered to defendant Robert Kowalski voluminous

documents in its possession related to the OCC’s supervision of Washington Federal,

including a disc, bates-labeled OCC_009, which contain documents related to

examinations of Washington Federal by both the OCC and the OTS, including reports

of examination, work papers, and documents tendered by Washington Federal to the

OCC.3 This disc also contains documents that identify the examiners that worked on

each examination. The defendant seeks “all information, records, reports, and

findings referenced in the November 6, 2018, report of the Inspector General of the

U.S. Treasury.”     The defendant has also seeks to compel the government to

“[d]etermine the result of the open investigation of WFB involving the Inspector

General Office of the Department of Treasury indicated as ongoing and any results.”

Dkt. 218 at 4. The Department of the Treasury’s Office of Inspector General did

complete an audit report concerning Washington Federal Bank for Savings on or

about November 6, 2018. The prosecution team had no involvement in the

preparation of this report or in any ongoing civil or administrative investigation. That

report is publicly available, and based on his references to it, the defendant no doubt




3 In this response, the government identifies examples of discovery that falls within the
various categories identified by defendant Robert Kowalski. These examples do not include
all of the tendered discovery that is relevant to the identified category.

                                           5
    Case: 1:19-cr-00226 Document #: 229 Filed: 01/27/21 Page 6 of 9 PageID #:1043




has the report. Nevertheless, it has also been provided to the defendant as part of

discovery.

       B.     Documents from Washington Federal

       Defendant Robert Kowalski moves to compel discovery of various records from

Washington Federal, including: (1) loan ledgers and loan documents; (2) documents

related to checks and wire transfers paid to defendant Robert Kowalski; (3) call

reports4 filed by Washington Federal; (4) copies of Washington Federal board meeting

minutes; and (5) copies of Washington Federal loan committee meeting minutes. Dkt.

216 at 3-5.

       On October 15, 2020, the government produced over 89,000 pages of paper

documents that were located at Washington Federal at the time of failure, bates-

labeled OFFICE_001-000001 through OFFICE_010-008860, which includes copies of

loan committee meeting minutes, board meeting minutes, and various accounting

records.

       The government has also produced records in its possession of checks drawn

on the bank’s operating account at Associated Bank from approximately 2011-2017,

which includes checks to Robert Kowalski, as well as a copy of the bank’s wire log,

which are bates-labeled AB_007-000001 through 0001363 and WIRE_001 (produced

natively).




4Call reports are quarterly reports that financial institutions file with the Federal Deposit
Insurance Corporation that provide a snapshot of the bank’s income, assets, and liabilities.
The call reports filed by financial institutions, including Washington Federal, are publicly
available at https://cdr.ffiec.gov/public/ManageFacsimiles.aspx.

                                             6
    Case: 1:19-cr-00226 Document #: 229 Filed: 01/27/21 Page 7 of 9 PageID #:1044




       As for loans, the government has recently provided loan histories for all loans

open at the time of Washington Federal’s failure, which are labeled LNTH_001-

000001 through 002827.        The government has also provided copies of over 250

Washington Federal physical loan files,5 which have bates-labeled beginning in

“DAL,” “FDIC,” “MID” and “PHL.”

       The government anticipates producing in the near future additional electronic

evidence from Washington Federal in its possession, including items stored on the

bank’s servers, e-mail communications retained by the bank, and additional

accounting records from Washington Federal.

       C.     Documents related to the Federal Home Loan Bank

       Defendant Robert Kowalski moves to compel documents that relate to the

Federal Home Loan Bank (FHLB), which provided a line of credit to Washington

Federal, including: lists of Washington Federal loans serving as collateral for the line

of credit. Dkt. 216 at 3, Dkt. 218 at 4.

       The government has tendered in discovery documents in its possession related

to Washington Federal’s line of credit at the FHLB, including the loans pledged as

collateral, which bear bates-labels beginning in “FHLBC.”

       D.     Documents related to the Indictment Allegations

       Defendant Robert Kowalski moves to compel documents that relate to the

specific overt acts of Count One of the Second Superseding Indictment. Dkt. 216 at



5In defendant’s “Specific Request for Information” (Dkt. 190), defendant requests loan files
associated with a number of individuals and addresses. The loan files produced include loans
associated with a number of these individuals and addresses.

                                             7
  Case: 1:19-cr-00226 Document #: 229 Filed: 01/27/21 Page 8 of 9 PageID #:1045




4-11. While relevant records are found in multiple discovery productions, to ease

defendant Robert Kowalski’s review of the discovery, on January 21, 2021 the

government tendered discovery that contained an electronic folder with specific

documents related to the overt acts, with bates-labels beginning in “GJURY.”

      E.    Documents related to bank auditor Bansley & Keiner

      Defendant Robert Kowalski moves to compel the government to provide

“everything prepared by Bainsley [sic] & Keiner Accountants.” Dkt. 198 at 2.

      The government has tendered documents in the government’s possession

related to Bansley & Keiner’s audits of Washington Federal, including over 35,000

pages of documents with bates-labels beginning in “BK.”

      F.    Documents related to the death of Individual A

      Defendant Robert Kowalski moves to compel the government to provide

discovery related to the death of Washington Federal president Individual A. Dkt.

217. The government has produced the documents in its possession related to the

death of Individual A that were obtained from the Park Ridge Police Department and

the Cook County Office of the Medical Examiner, bates-labeled PPRD_001-000001 to

000261 and OME_001-000001 to 000038.

      Defendant further moves to compel the government to provide “[a]ll

information recovered or otherwise removed by [an FDIC-OIG Special Agent] from

the death crime scene investigation” related to Individual A. Dkt. 190 at 1. No

information was removed from the “death scene” by FDIC-OIG agents.




                                        8
  Case: 1:19-cr-00226 Document #: 229 Filed: 01/27/21 Page 9 of 9 PageID #:1046




      IV.   Conclusion

      Therefore, the government respectfully requests that this Court deny

defendant’s motions related to discovery, specifically: a motion entitled “Specific

Request for Information,” Dkt. 190; a second motion entitled “Specific Request for

Information,” Dkt. 198; a motion entitled “Motion to Compel Discovery,” Dkt. 216; a

motion entitled “Motion to Compel Discovery Death Scene Information,” Dkt. 217;

and a motion entitled “Motion to Compel Discovery OIG Investigation Information,

Dkt. No. 218.”



                                      Respectfully submitted,

                                      JOHN R. LAUSCH, JR.
                                      United States Attorney

                               By:    /s/ Brian P. Netols
                                      BRIAN P. NETOLS
                                      JEREMY DANIEL
                                      Assistant United States Attorney
                                      219 South Dearborn Street, 5th Floor
                                      Chicago, IL 60604
                                      (312) 353-4128




                                        9
